Citation Nr: 0948944	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to noise 
exposure during military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
October 2006, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and VA 
has satisfied its "duty to notify" the Veteran, and any 
error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in February 2007.  The 
Board finds that the examination is adequate for rating 
purposes, which finding is discussed in detail below.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran seeks service connection for bilateral hearing 
loss that he relates to noise exposure during combat while in 
the Republic of Vietnam.  Specifically he claims that, as a 
tank driver, he was exposed to noise from various machine 
guns, rifles, Claymore mines, hand grenades and M-79 grenade 
launchers.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

Audiometric evaluations in February 2006 and February 2007 
demonstrate the Veteran currently has bilateral sensorineural 
high frequency hearing loss that meets the above criteria for 
a hearing disability.

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a).  

The Veteran's DD214 indicates he served in the Republic of 
Vietnam from February 1970 to March 1971.  His military 
occupational specialty (MOS) was Armor Crewman, and he served 
with Troop B, 3rd Squadron, 5th Cavalry Regiment, 9th Infantry 
Division.  The Board finds In making this decision, the Board 
notes it has taken into consideration 38 U.S.C.A. § 1154(b) 
(i.e., combat presumption).  The Board notes that, although 
the Veteran appears to have served in an MOS and unit that 
could be considered combat-related, he did not receive any 
combat-related medals or awards.  Thus, it is not clear that 
the Veteran was in fact engaged in combat such that the 
combat presumption would apply in this case.  Nevertheless, 
as the Board fidngs that the noise exposure described by the 
Veteran is consistent with his military occupational 
specialty and the circumstances of his service with the 3rd 
Squadron of the 5th Calvary Regiment, application of the 
combat presumption is not necessary.  

A review of the Veteran's service treatment records fails to 
show any findings of hearing loss during service.  
Audiometric testing at entrance in May 1969 revealed the 
Veteran's hearing was within normal limits.  There are no 
treatment records showing complaints of or treatment for 
hearing loss during service.  On separation examination in 
March 1971, whispered voice testing demonstrated 15/15 
hearing bilaterally, and no abnormality of the Veteran's ears 
was noted.  Thus, the service records fail to establish the 
presence of a chronic hearing impairment incurred in service.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

The Veteran has not alleged a continuity of symptomatology.  
He simply alleges that he was exposed to loud noise in 
service without the use of ear protection and, although 
exposed to post-service occupational and recreational noise 
exposure, he always used ear protection.  In addition, 
although he has ridden a motorcycle, he always wears a helmet 
that is padded for protection.  

The first evidence of bilateral hearing loss after service is 
a February 2006 VA Audiology Consult note, which indicates 
the Veteran had an audiometric evaluation that demonstrated 
right ear hearing was within normal limits from 250 to 2000 
Hz with a moderate to moderately severe sensorineural hearing 
loss from 3000 to 8000 Hz, and left ear hearing was within 
normal limits from 250 to 2000 Hz with a moderately severe to 
severe sensorineural hearing loss from 3000 to 8000 Hz.  
Speech discrimination was excellent bilaterally.  Hearing 
aids were not recommended at that time.  The Board notes that 
the claims file also contains private treatment records from 
1996 and 1997 that fails to show any complaints or findings 
of bilateral hearing loss, although these records show the 
Veteran was treated at the end of 1997 for complaints of 
fullness in the ears and difficulty hearing which was 
diagnosed as otitis media.

The Veteran underwent VA audio examination in February 2007.  
The claims file was reviewed, including service medical 
records, and showed the following evidence:  Whispered Voice 
Test at separation in March 1971 was normal (15/15 
bilaterally).  August 1969 audiometric evaluation showed 
puretone thresholds in the right ear of -5, -5, 0, 0, 15 and 
20 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively, and in the left ear of 0, 5, 5, 20, 25 and 20 
decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively.  The examiner noted that no change in hearing 
sensitivity during military service was evident, and that 
there was no history of treatment for head injury, acoustic 
trauma or associated health problems.  

The Veteran's current chief complaint was of bilateral 
hearing loss for the past 15 to 20 years.  He reported his 
military occupation was tank driver, and that he had hearing 
disturbance during military service form the firing of coax - 
50-caliber machine guns and hitting a mine during combat.  
With regard to post-service noise exposure, the Veteran 
reported working as a production machinist from 1971 to 1981.  
He reported having temporary hearing loss at the factory so 
he began wearing hearing protection routinely whenever he was 
exposed to hazardous noise.  From 1981 to 1996, he reported 
working as a manager in a hardware store.  From 1996 to 2007, 
he reported being a landscaper operating power equipment with 
routine use of hearing protection.  With regard to 
recreational noise post-service, the Veteran reported firearm 
use as a small game hunter for 12 years, although not in the 
past 7 to 8 years.  He also reported motorcycle operation for 
15 years, listening to music in the car, use of home power 
tools once a month with hearing protection, use of mowers one 
hour per week for 45 years, and use of chainsaws to cut wood 
for home heating for 5 years.

Audiometric testing demonstrated sensorineural hearing loss 
bilaterally with normal to moderately severe high frequency, 
noise-induced, hearing loss in the right ear, and normal to 
severe high frequency, noise-induced, hearing loss in the 
left ear.  In rendering an etiology opinion, the examiner 
noted that the Veteran's service medical records showed he 
entered military service in 1969 with normal hearing.  He 
exited military service in 1970 with normal bilateral hearing 
sensitivity for the Whispered Voice Test.  The examiner 
commented that, although Whispered Voice test is known to be 
insensitive to high frequency, noise-induced hearing 
impairment, it has a high degree of sensitivity for detecting 
hearing impairment, which is reported to be between 80 to 100 
percent, with specificities of 82 to 89 percent for detecting 
a 40 decibel hearing loss at 1000 and 4000 Hz in the better 
ear according to the following references:  Patterson C.  
Prevention of hearing impairment and disability in the 
elderly. In:  Canadian Task Force on the Periodic Health 
Examination.  Canadian Guide to Clinical Preventive Health 
Care.  Ottawa:  Health Canada, 1994; 954-63; and Pirozzo, S., 
Papinczak, T., Glasziou, P.  Whispered voice test for 
screening for hearing impairment in adults and children:  
systematic review.  1 School of Population Health, University 
of Queensland, Royal Brisbane Hospital, Herston, Qld 4029, 
Australia.  The examiner further noted that there was no 
evidence of complaints of tinnitus, or treatment for head 
injury or acoustic trauma during military service.  There was 
no evidence to establish chronicity or continuity of care.  
2005 finding from the Institute of Medicine's landmark study:  
Noise & Military Service:  Implications for Hearing Loss & 
Tinnitus indicated anatomical and physiological data on 
recovery (animal studies) suggested that it was unlikely that 
noise induced hearing loss has a delayed onset or can be 
progressive or cumulative.  

The examiner noted that today's audiogram showed a moderate-
to-profound, precipitous, high-frequency, sensorineural 
hearing loss of a noise-induced configuration bilaterally.  
He also noted that the Veteran had approximately 1.5 years of 
military noise exposure but, in civilian life, he has had 10 
years of occupational noise exposure as a production 
machinist immediately after his military service, another 11 
years to lawn care equipment and 5 years of avocational noise 
exposure to a chainsaw cutting wood for home heating, and 15 
years of recreational noise exposure to motorcycle and wind 
noise.  His history of civilian noise exposure was far 
greater than his military noise exposure and could fully 
account for his present degree of hearing loss.  Based on the 
aforementioned, the examiner opined that the Veteran's 
bilateral hearing loss is less likely than not due to his 
history of military noise exposure or any event during 
military service.

Despite the arguments made the Veteran and his representative 
as to the adequacy of the examiner's medical opinion, the 
Board finds it to be adequate for rating purposes as it is 
clearly based upon a review of the entire record, the 
Veteran's reported history, and sound medical principles (as 
shown by the examiner's citation to multiple medical 
sources).  It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The Board finds the examiner's opinion 
consistent with the medical evidence of record that fails to 
establish the presence of bilateral hearing loss during the 
Veteran's military service or for many years thereafter (35 
years to be exact).  Moreover, the Veteran himself did not 
report at the examination a continuity of symptomatology 
since service, stating that he has had problems with his 
hearing for the last 15 to 20 years, leaving 15 to 20 years 
after service that the Veteran had no problem with his 
hearing.  Furthermore, in rendering an opinion, the examiner 
did not solely rely upon the Institute of Medicine's landmark 
study:  Noise & Military Service:  Implications for Hearing 
Loss & Tinnitus, as the Veteran's representative appears to 
argue.  It is clearly based upon the totality of the evidence 
in addition to this study.  Thus, the representative's 
arguments regarding the examiner's reliance upon this study 
are unpersuasive.  Thus, the Board finds that the VA 
examiner's opinion is adequate and persuasive.

Finally, the Veteran has failed to submit any opposing 
opinion except his own lay opinion to support his contention 
that his bilateral hearing loss is related to noise exposure 
during his military service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his current 
bilateral hearing loss and noise exposure during his military 
service and, thus, is not persuasive.

As the only competent and persuasive evidence fails to 
establish a relationship between the Veteran's current 
bilateral hearing loss and his military service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  The preponderance of the evidence being 
against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the Veteran's 
claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


